Bloodworth, J.
In answer to a question certified by this court the Supreme Court said: “According to the facts stated in the question propounded by the Court of Appeals, the trial court erred in overruling the ground of the motion for a new trial based on alleged newly discovered evidence that one of the jurors trying the case was disqualified because related within the prohibited degree to named stockholders of the bank from which the accused was convicted of the offense of embezzling funds.” Eor full opinion see 157 Ga. 380 (121 S. R. 316).
As a new trial must result from the ruling of the Supreme Court, it is unnecessary to consider the other allegations of error. The errors complained of are not likely to recur.

Judgment reversed.


Broyles, G. J., and Luke, J., concur.